The judgment of the court was pronounced by
King, J.
Cooper gave a bond to appear and answer to a criminal charge preferred against him, with Walker as his surety. Ata subsequent term of the court) Cooper was called at the court-house door, and, having failed to appear, a judgment in solido was rendered against him and his surety for $500, from Which the latter has appealed.
It does not appear from the judgment, nor any other part of the record, that the defendant was called upon his bond, or to answer to the charge preferred against him, nor that the judgment was rendered for the amount of a bond, or in consequence of the forfeiture of its conditions. A bend has been transcribed into the record, but from the statement of facts prepared by the counsel on behalf of the State and of the appellant it appears that the bond Was not produced on the trial, nor offered in evidence. As copied into the record, it does not purport to have been entered into before the court, nor to have been received by the Clerk, nor to have been executed in the presence of witnesses.
A valid judgment could only have been rendered upon the production before the judge of a bond in a form which made full'proof of ilself, or upon making proof of its execution. The judgment appears to have been rendered without testimony, and must be reversed.
It is therefore ordered that the judgment of the District Court be reversed. It is further ordered, that there be judgment against the plaintiff’ as in case of non-suit.